Citation Nr: 9927670	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-28 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability of the left clavicle and sternum as a result of 
surgery performed at The University of Iowa Hospitals and 
Clinics (UIHC) in December 1992 (with follow-up procedures 
performed through April 1993).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois which 
denied benefits under the provisions of 38 U.S.C.A. § 1151 
for disability of the left clavicle and sternum as a result 
of surgery performed at UIHC in December 1992 (with follow-up 
procedures performed through April 1993).  A personal hearing 
was held before an RO hearing officer in February 1998.  A 
hearing was conducted by a member of the Board at the RO 
(i.e. a Travel Board hearing) in October 1998. 

In November 1998, additional relevant medical records were 
submitted to the RO; these records were not considered by the 
RO and were not addressed in a supplemental statement of the 
case prior to the case being sent to the Board.  The Board 
notes that RO consideration of the evidence was not waived.  
Consequently, the case must be returned to the RO for its 
review of the aforementioned evidence and inclusion of the 
evidence in a supplemental statement of the case.  38 C.F.R. 
§§ 19.37, 20.1304 (1998).


REMAND

The Board notes initially that during the course of the 
appeal, court action invalidated a portion of a VA 
regulation, 38 C.F.R. § 3.358, concerning compensation under 
38 U.S.C.A. § 1151.  See Brown v. Gardner, 513 U.S. 115 
(1994).  The regulation was subsequently revised to comply 
with the court decision and will be applied in the instant 
case.  Recently, in 1997, 38 U.S.C.A. § 1151 was revised to 
essentially limit compensation to instances in which a 
disability is due to fault on the part of the VA or an event 
not reasonably foreseeable; but the more restrictive law does 
not apply to the present claim which has been pending since 
before the change in the law.  Pub. L. No. 104-204; 
VAOPGCPREC 40-97.

The veteran claims compensation benefits should be awarded 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability, including disabilities of the left clavicle and 
sternum, resulting from coronary artery bypass grafting 
(CABG) performed at a private hospital, UIHC, in December 
1992 (with follow-up procedures performed through April 
1993).  He contends that 1) he was told to go to UIHC for the 
surgery at issue by VA doctors at the VA Medical Center 
(VAMC) in Iowa City, Iowa, and 2) that there was a sharing 
agreement in place at the time of the surgeries between the 
Iowa City VAMC and UIHC.

By a letter dated in May 1997, a representative from the Iowa 
City VAMC stated that the veteran chose to have the CABG 
performed at UIHC rather than the Milwaukee VAMC, and that VA 
doctors then referred him to UIHC.

The Board notes that the claim appears to have been denied 
because the surgery was not performed at a VA facility.  
However, benefits may be paid under former 38 U.S.C.A. § 1151 
if the veteran incurred injuries as a result of his treatment 
in a non-VA facility, if the treatment was performed pursuant 
to a sharing agreement under 38 U.S.C.A. § 8153 (concerning 
mutual use or exchange of use of specialized medical 
resources by VA and non-VA health care facilities).  
VAOPGCCONCL 6-98.  Upon review of the claims file, the Board 
is of the opinion that the record demands additional 
development.  The RO should contact the Iowa City VAMC and 
determine whether a sharing agreement between the Iowa City 
VAMC and UIHC was in place at the time of the surgery in 
question.  

Moreover, as noted above, the veteran submitted additional 
evidence to the RO after the October 1998 Travel Board 
hearing, and before the case was certified to the Board in 
March 1999.  In a March 1999 statement, the veteran's 
representative indicated that the veteran did not want to 
waive RO review of this evidence.  In a March 1999 deferred 
rating decision, the RO stated that as the additional 
evidence was duplicative of evidence which was previously of 
record, no formal rating decision was required.  The Board 
notes that some of the additional evidence is duplicative, 
but the rest of the evidence is new and relevant, and has 
never been considered by the RO.  Accordingly, the case must 
be returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (1998).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should contact the Iowa City 
VAMC and ask whether a sharing agreement 
under 38 U.S.C.A. § 8153 was in place 
between that facility and UIHC at the 
time of the veteran's surgeries (December 
1992 to April 1993).

2.  After a response is received from the 
Iowa City VAMC, the RO should then re-
adjudicate the claim for compensation 
benefits under 38 U.S.C.A. § 1151 for 
additional disability, including 
disabilities of the left clavicle and 
sternum, resulting from CABG performed at 
UIHC, in December 1992 (with follow-up 
procedures performed through April 1993), 
with consideration of the additional 
evidence submitted by the veteran in 
November 1998.

If the claim remains denied, the RO should issue the veteran 
and his representative a supplemental statement of the case, 
and give them an opportunity to respond, before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












